Citation Nr: 0806675	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO. 04-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2. Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.

3. Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968. 

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
for further development. Following the requested development, 
the RO in San Juan, the Commonwealth of Puerto Rico confirmed 
and continued the 20 percent rating for the veteran's 
service-connected diabetes mellitus and the 10 percent 
ratings for the service-connected diabetic neuropathy in his 
left and right lower extremities, respectively. Thereafter, 
the case was returned to the Board for further appellate 
action.

In a statement, dated in September 2007, the veteran raised 
contentions to the effect that service connection was 
warranted for blindness. That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes. Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.101 (2007). It is referred to the RO, however, for 
appropriate action.


FINDINGS OF FACT

1. The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet.

2. The veteran's diabetic neuropathy of the left lower 
extremity, manifested primarily by complaints of pain, 
numbness, and cramping, is productive of no more than mild 
incomplete paralysis.

3. The veteran's diabetic neuropathy of the right lower 
extremity, manifested primarily by complaints of pain, 
numbness, and cramping, is productive of no more than mild 
incomplete paralysis.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2007).

2. The criteria for a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8520 (2007).

3. The criteria for a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected diabetes 
mellitus and for his service-connected peripheral neuropathy 
in each lower extremity. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

VA has a statutory duty to notify a veteran that in order to 
substantiate an increased rating claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008). Further, if 
the Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, slip op. at 5-6. 

The foregoing requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In November 2003 and July 2006, the RO and Appeals Management 
Center (AMC)in Washington, D.C. provided notice to the 
veteran regarding the information and evidence needed to 
substantiate increased rating claims, such as medical 
records, employment records, Social Security records, and/or 
statements from individuals who are able to describe from 
their knowledge and observations the manner in which the 
veteran's back disability had become worse. The RO also 
specified the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claims.

During the course of the appeal, the veteran supplied or the 
RO and AMC obtained a substantial amount of evidence in 
support of the veteran's appeal: records reflecting the 
veteran's treatment by VA from October 2002 to May 2006; a 
February 2004 report from the veteran's former employer; and 
records from the Social Security Administration. The veteran 
was also examined by VA in December 2003, December 2004 and 
March 2005, and the reports of those examinations have been 
associated with the claims folder. Finally, the veteran was 
offered an opportunity for a hearing in conjunction with his 
appeal. However, to date, the veteran has declined that 
offer.

In July 2006, the AMC also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO stated that 
an effective date for the award of benefits would be assigned 
and would be based, generally, on the date of the receipt of 
the claim for benefits or when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 


Although notice of the information and evidence necessary to 
establish an increased rating for peripheral neuropathy was 
not provided to the veteran at the time he filed his claim, 
such error was effectively harmless and did not result in 
prejudice to the veteran. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
notification followed by a readjudication of the claim). Not 
only did the July 2006 notice provide the requisite 
information, there was a readjudication of the case in August 
2007. Further, the veteran submitted additional argument and 
the RO and AMC obtained new evidence with respect to his 
claims. Finally, the veteran has not challenged the assigned 
ratings based on any lack of understanding of the evidence 
and information necessary to support those claims. See 
Mayfield, supra (due process concerns with respect to notice 
requirements must be pled with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
increased ratings for diabetes mellitus and for diabetic 
neuropathy in each lower extremity. With respect to those 
issues, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence, which could be used to support any of those claims. 
In particular, in correspondence received in September 2007, 
the veteran made specific reference to relevant rating 
criteria, and argued that his disorders warranted increased 
ratings. Thus, the veteran had actual knowledge of what was 
required to substantiate his increased rating claim. 

As such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). The veteran has had ample 
opportunity to participate in the development of his appeal. 
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist him in the development of his 
claims for increased ratings for diabetes mellitus and for 
diabetic neuropathy in each lower extremity. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where, as here, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The analysis in the 
following decision is, therefore, undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Diabetes Mellitus

The veteran contends that the 20 percent rating for diabetes 
mellitus does not adequately reflect the level of impairment 
caused by that disability. He notes that in addition to 
insulin and a restricted diet, his diabetes forces him to 
restrict his activities. Therefore, he maintains that an 
increased rating is warranted. 

The veteran's contentions notwithstanding, there is no 
competent evidence of record showing that treatment of his 
diabetes requires no more than his current regimen. 
Accordingly, a rating in excess of 20 percent is not 
warranted.

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code 7319. A 20 percent rating is 
warranted when the management of diabetes mellitus requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet. A 40 percent rating is warranted when the 
management of diabetes mellitus requires insulin, a 
restricted diet, and the regulation of activities. 

Regulation of activities is defined as the avoidance of 
strenuous occupational and recreational activities. 38 C.F.R. 
§ 4.119, Diagnostic Code 7319. Regulation of activities 
requires that a veteran avoid not only strenuous occupational 
activity, but strenuous recreational activity as well. See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007). Medical 
evidence is required to show that occupational and 
recreational activities have been restricted. Id.

In this case, the relevant evidence on file shows that the 
veteran requires insulin and a restricted diet to control his 
diabetes. However, such evidence is negative for any findings 
that he must restrict his activities due to diabetes. 

Although the veteran contends that he had to stop working due 
to the effects of his diabetes, the preponderance of the 
evidence shows that it was his decision to stop working 
rather than a result of a medical recommendation. There is no 
competent evidence on file that he was medically unable to 
continue working due to the effects of his diabetes. In this 
regard, his former employer noted that the veteran was not 
entitled to a lump sum payment when he left his employment, 
and stated that the veteran was not receiving or entitled to 
receive sick, retirement, or other benefits. The veteran 
confirmed those statements on VA Form 21-8940, dated in 
August 2004, and added that he also did not expect to receive 
workers' compensation benefits. While the veteran has been 
receiving disability benefits from the Social Security 
Administration for several years, those benefits were awarded 
based on the presence of retinal detachments and defects, 
rather than his diabetes mellitus. 

The veteran's contentions are also incredible as well in his 
assertion of an increased regulation of activities. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in 
its relationship to other items of evidence."). The evidence 
shows that the veteran has been able to remain active in 
recreational activities. For example, in August 2004, the 
veteran underwent a course of recreational therapy through VA 
in which the recommended activities included tai chi, kick 
boxing, exercise programs, moderate weight training, and 
walking. 

Since the preponderance of the evidence suggests that the 
veteran's diabetes requires treatment with insulin and a 
restricted diet but does not restrict his activities, the 
veteran does not meet or more nearly approximate the criteria 
for a 40 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913. Accordingly, the current 20 percent rating is 
confirmed and continued. To that extent, the appeal is 
denied. 

Diabetic Neuropathy

The veteran contends that his diabetic neuropathy is 
productive of at least moderate paralysis in each lower 
extremity and that such disability contributes to his 
inability to maintain employment. Therefore, he maintains 
that an increased rating is warranted. 

After reviewing the record, however, the Board finds that the 
veteran's diabetic neuropathy is productive of no more than 
mild incomplete paralysis. Accordingly, a rating in excess of 
the currently assigned 10 percent is not warranted for either 
lower extremity. 

The veteran's diabetic neuropathy of the lower extremities is 
rated as paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520. A 10 percent rating is warranted for 
mild, incomplete paralysis of the sciatic nerve, while a 20 
percent rating is warranted for moderate incomplete 
paralysis. 

The veteran's diabetic neuropathy in each lower extremity is 
manifested primarily by complaints of pain, numbness, and 
cramping. However the preponderance of the competent evidence 
of record shows that his range of motion of the lower 
extremities is full and that his motor strength, muscle tone, 
sensation, and deep tendon reflexes are normal or intact. As 
with his diabetes, there is no competent evidence of record 
that he had to cease his employment as a result of his 
diabetic neuropathy or that such disability in any way 
contributed to his award of Social Security disability 
benefits. In this regard, there is no competent evidence of 
record that his diabetic neuropathy is productive of any more 
than mild incomplete paralysis in either lower extremity. 
Absent such evidence, the veteran does not meet or more 
nearly approximate the criteria for an increased rating under 
38 C.F.R. § 4.124, Diagnostic Code 8520. Accordingly, the 
current 10 percent rating for diabetic neuropathy in each 
lower extremity is confirmed and continued. To that extent, 
the appeal is also denied.

Additional Considerations

In arriving at these decisions, the Board has considered the 
possibility of assigning different levels of compensation for 
multiple distinct degrees of disability that the veteran may 
experience as a result of his diabetes mellitus or diabetic 
neuropathy in either or both lower extremities. Hart. 
However, the record shows that the manifestations of those 
disabilities have been generally consistent throughout the 
appeal. Therefore, increased levels of compensation are not 
warranted. 










ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for diabetic neuropathy of 
the left lower extremity is denied.

A rating in excess of 10 percent for diabetic neuropathy of 
the right lower extremity is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


